Case 2:19-cv-00623-KD-MU Document 42 Filed 02/18/21 Page 1 of 2                                   PageID #: 705




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

RONITA WADE,                                                 )
     Plaintiff,                                              )
                                                             )
v.                                                           )
                                                             ) CIVIL ACTION NO. 2:19-cv-623-KD-MU
                                                             )
DARRIO MELTON, both in his individual                        )
And official capacity as Mayor of the City                   )
Of Selma; and THE CITY OF SELMA                              )
    Defendants.                                               )


                                                     ORDER

        This matter is before the Court on Plaintiff Ronita Wade’s Objection and/or Motion to

Quash Subpoenas. (Doc. 40).1 The subpoenas are directed at “Tracy Lollis, FBI Mobile Office;

Joseph Simmon, FBI Mobile Office; Representative/Custodian of Records, FBI Mobile Office;

Representative/Custodian of Records, FBI Montgomery Office; Representative/Custodian of

records,     FBI     Selma      Office;     Jim      Murry,     Alabama       Attorney      General’s      Office;

Representative/Custodian          of      Records,     Alabama       Attorney       General’s      Office;     and

Representative/Custodian of Records, Examiners of Public Accounts.” (Doc. 40 at 1). The

 subpoenas are not directed at Plaintiff Ronita Wade.

        Generally, “a party does not have standing to quash a subpoena served on a third party

 unless the party seeks to quash based on a personal right or privilege relating to the documents

 being sought.” Bahrami v. Maxie Price Chevrolet-Oldsmobile Inc., 2013 WL 3800336, at *2 (N.D.

Ga. June 19, 2013) (quoting Maxwell v. Health Ctr. of Lake City, Inc., 2006 WL 1627020, at *2

(M.D. Fla. June 6, 2006) (citations omitted)). In other words, “standing exists if the party alleges


1
 In light of this Order, the Court’s previous order (Doc. 41) requiring Defendants reply to Plaintiff’s motion (Doc.
40) is WITHDRAWN.


                                                         1
Case 2:19-cv-00623-KD-MU Document 42 Filed 02/18/21 Page 2 of 2                                PageID #: 706




a ‘personal right or privilege’ with respect to the subpoenas.” Auto–Owners Ins. Co. v. Southeast

Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005) (citing Brown v. Braddick, 595 F.2d

961, 967 (5th Cir. 1979)2). Accord Rice v. Reliastar Life Ins. Co., 2011 WL 4596118, at *2 (M.D.

Fla. Oct. 3, 2011) (“standing exists if the party alleges a ‘personal right or privilege’ with respect

to the subpoenas.”). Here, Wade has not argued that a “personal right or privilege” exists necessary

to confer standing. Accordingly, Plaintiff Ronita Wade’s Objection and/or Motion to Quash

Subpoenas (Doc. 40) is DENIED for lack of standing.3

        DONE and ORDERED this the 18th day of February 2021.

                                                    /s/ Kristi K. DuBose
                                                    KRISTI K. DuBOSE
                                                    UNITED STATES DISTRICT JUDGE




2
  In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc ), the Eleventh Circuit adopted as
binding precedent all of the decisions of the former Fifth Circuit handed down prior to the close of business on
September 30, 1981.
3
  As to Wade’s objection based on relevancy, the Court preliminarily determines (subject to reconsideration) that
information pertaining to a criminal investigation that was in process at the time Wade was allegedly terminated
because of an ongoing criminal investigation is relevant.


                                                       2
